RANDOLPH, Presiding Justice,
concurring in part and dissenting in part:
¶ 51. While Mississippi Commission on Judicial Performance Rule 5 provides that *1225the Commission’s failure to make timely notification is not grounds for a dismissal,5 such failure to follow the prescribed rules of procedure militates against applying the full measure of discipline recommended by the Commission. As an impetus to the Commission to abide by its prescribed rules of procedure, I would further reduce all penalties assessed against Judge Shoe-make.
¶ 52. No jurist can ignore the import of our holding that “Judge Shoemake improperly signed ex parte orders, and contributed to the mismanagement of a ward’s estate.” Maj. Op. ¶ 1. Yet Judge Shoe-make’s actions pale in comparison to the actions of Judge Joe . Dale Walker, whom we removed from office after he pled guilty to attempting to influence a witness before a federal grand jury and attempting to impede the provision of documents by that witness to the grand jury. See Miss. Comm’n on Judicial Performance v. Walker, 172 So.3d 1165, 1165-68 (Miss. 2015). Amidst the maelstrom of judicial misconduct created by Walker, we should not be desensitized by losing sight of the Commission’s actions nor should we be immune to the deafening roar of its silence. Even a judge charged with a violation of the Code of Judicial Conduct is entitled to due process.
¶ 53. Without a doubt, the application of our law to the facts of this case warrants a public reprimand and suspension from office. And while no justice disputes that the facts also warrant a fine and assessment of costs, should the Commission’s violation of Rule 5(c) not militate against applying the full measure of discipline? Had the Commission timely notified Judge Shoemake of its investigation and the charges filed against him, would the breadth of charges and resultant costs have • been the same? We shall never know. The rule itself precludes dismissal, but it seems only just that the suspension, fine, and costs assessed against Judge Shoemake be reduced by one-half.

. "When the initial complaint is not dismissed, within ninety (90) days of its receipt the judge shall be notified of the investigation and nature of the charge. Failure to make timely notification, shall not be grounds for dismissal of any investigation or proceeding.” “Rules of the Miss. Comm’n on Judicial Per-formante, R. 5(c). •